DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 5, 6, 7, 8, 9, 10, and 16 of U.S. Patent No. 11,257,621. Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No.11,257,621 discloses the limitations.
	In re claim 1, U.S. Patent 11,257,621 discloses a multilayer ceramic electronic component, comprising: 
a ceramic body comprising a plurality of first internal electrodes and a plurality of second internal electrodes alternately disposed to face each other with respective dielectric 5layers interposed therebetween, and having a first surface and a second surface opposing each other in a first direction, a third surface and a fourth surface connected to the first and second surfaces and opposing each other in a second direction, and a fifth surface and a sixth surface connected to the first to fourth surfaces and opposing each other in a third direction; and a first external electrode and a second external electrode disposed on external surfaces 10of the ceramic body, the first and second external electrodes being electrically connected to the first and second internal electrodes respectively, wherein a first dummy electrode is disposed in a margin portion of the ceramic body adjacent the first internal electrode in the third direction, and a second dummy electrode is disposed in a margin portion of the ceramic body adjacent the second internal electrode in the isthird direction, and wherein, in the third direction of the ceramic body, widths of the first and second dummy electrodes satisfy 20% to 60% of widths of the margin portions of the first and second internal electrodes in the third direction (Claim 1, Claim 3).
In re claim 3, U.S. Patent 11,257,621 discloses the multilayer ceramic electronic component of claim 1, as explained above. U.S. Patent 11,257,621 further discloses wherein the ceramic DB1/ 105866428.3 Page 26Docket No.: 123193-8640 body has rounded corners each having an inflection point between a straight portion of a ceramic body surface and the rounded corner, and the first and second dummy electrodes are disposed between an inflection point and a center of the ceramic body along the third direction (Claim 2).
In re claim 4, U.S. Patent 11,257,621 discloses the multilayer ceramic electronic component of claim 1, as explained above. U.S. Patent 11,257,621 further discloses wherein the first dummy electrode is disposed in only one margin portion of the first internal electrode, and the second dummy electrode is disposed in only one margin portion of the second internal electrode (Claim 4).
In re claim 5, U.S. Patent 11,257,621 discloses the multilayer ceramic electronic component of claim 1, as explained above. U.S. Patent 11,257,621 further discloses wherein the first and 10second dummy electrodes are spaced apart by a certain distance respectively from the third and fourth surfaces disposed opposite each other in the second direction of the ceramic body (Claim 5).
In re claim 6, U.S. Patent 11,257,621 discloses the multilayer ceramic electronic component of claim 1, as explained above. U.S. Patent 11,257,621 further discloses wherein the first and second dummy electrodes are disposed on different dielectric layers (Claim 6).
In re claim 7, U.S. Patent 11,257,621 discloses the multilayer ceramic electronic component of claim 1, as explained above. U.S. Patent 11,257,621 further discloses wherein the first and second internal electrodes have a thickness (te) of less than 1 m and the dielectric layer has a thickness (td) of less than 2.8 µm (Claim 7).
In re claim 8, U.S. Patent 11,257,621 discloses the multilayer ceramic electronic component of claim 1, as explained above. U.S. Patent 11,257,621 further discloses wherein the dielectric layer has a thickness (td) and the first and second internal electrodes have a thickness (te) that satisfy td > 2 x te (Claim 8).
In re claim 9, U.S. Patent 11,257,621 discloses the multilayer ceramic electronic component of claim 1, as explained above. U.S. Patent 11,257,621 further discloses wherein at least one of 25the first layer or the second layer is devoid of a dummy electrode which overlaps the second DB1/ 105866428.3 Page 27Docket No.: 123193-8640 dummy electrode or the first dummy electrode, respectively, in the first direction (Claim 16).
In re claim 10, U.S. Patent 11,257,621 discloses the multilayer ceramic electronic component of claim 1, as explained above. U.S. Patent 11,257,621 further discloses wherein one end portion of the first dummy electrode in the second direction is disposed in the ceramic body between 5one end portion of a region around which the first electrode layer is disposed to extend to the fifth and sixth surfaces of the ceramic body, and one end portion of a region around which the first conductive resin layer is disposed to extend the fifth and sixth surfaces of the ceramic body, and one end portion of the second dummy electrode in the second direction is disposed in 10the ceramic body between one end portion of a region around which the second electrode layer is disposed to extend to the fifth and sixth surfaces of the ceramic body, and one end portion of a region around which the second conductive resin layer is disposed to extend the fifth and sixth surfaces of the ceramic body (Claim 9, Claim 10).
In re claim 11, U.S. Patent 11,257,621 discloses the multilayer ceramic electronic component of claim 9, as explained above. U.S. Patent 11,257,621 further discloses wherein a length (L2) in the second direction of the first and second dummy electrodes disposed internally within the ceramic body is longer than a length (L1) of the first and second electrode layers extending onto the fifth and sixth surfaces in the second direction (Claim 9, Claim 10).


Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,257,621 in view of Ritter et al. (US Publication 2007/0133147).
In re claim 2, U.S. Patent 11,257,621 discloses the multilayer ceramic electronic component of claim 1, as explained above. U.S. Patent 11,257,621 does not disclose in the third direction of the ceramic body, widths of the first and second dummy electrodes satisfy 30% to 60% of widths of the margin portions of the first and second internal electrodes in the third direction.
Ritter discloses that the width of the auxiliary electrode is proportional to the ESR of the capacitive device (¶127).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the auxiliary electrode width as described by Ritter to realize a device having desired ESR characteristics, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to preAIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the first layer" and “the second layer” in Line 2.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 10 recites the limitation "the first electrode layer" and “the second layer” in Line 3.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 10 recites the limitation "the first conductive resin layer” in Line 5.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 10 recites the limitation "the second electrode layer” in Line 8.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 10 recites the limitation "the second conductive resin layer” in Line 10.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 11 recites the limitation "the first and second electrode layers” in Line 3.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 12 recites the limitation "the first and second electrode layers” in Line 3.  There is insufficient antecedent basis for this limitation in the claim. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4, 5, 6, 8, 9, 11, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Togashi (US Publication 2012/0314338) in view of Ritter et al. (US Publication 2007/0133147).
In re claim 1, Togashi discloses a multilayer ceramic electronic component comprising:  
5a ceramic body (42 – Figure 9, ¶74, ¶40) comprising a plurality of first (52A – Figure 11, ¶75) internal electrodes and a plurality of second internal electrodes (52B – Figure 11, ¶76) alternately disposed to face each other with respective dielectric layers (5 – Figure 11, ¶40) interposed therebetween (Figure 11), and having a first and a second surface (top and bottom surfaces of 42 – Figure 9) opposing each other in a first direction a  third surface and a 10fourth surface (left and right surfaces of 42 – Figure 9) connected to the first and second surfaces and opposing each other in a second direction (Figure 9), and fifth and sixth surfaces (front and back surfaces of 42 – Figure 9) connected to the first to fourth surfaces, and opposing each other (Figure 9);  
15a first external electrode and second external electrode (43A, 43B – Figure 9, ¶73) disposed on external surfaces of the ceramic body (Figure 9), the first and second external electrodes being connected to the first and second internal electrodes (52A, 52B – Figure 9, Figure 10), respectively, 
wherein a first dummy electrode (53A – Figure 11, ¶74) is disposed in a margin portion of the ceramic body adjacent the first internal electrode (51A – Figure 11) in the third direction (Figure 11), and a second dummy electrode (53C – Figure 11, ¶74) is disposed in a margin portion of the ceramic body without overlapping the first dummy electrode in the first direction adjacent the second internal electrode (51B –Figure 11) 20in the third direction (Figure 11).
Togashi does not disclose wherein, in the third direction of the ceramic body, widths of the first and second dummy electrodes satisfy 20% to 60% of widths of 10the margin portions of the first and second internal electrodes in the third direction.
Ritter discloses that the width of the auxiliary electrode is proportional to the ESR of the capacitive device (¶127).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the auxiliary electrode width as described by Ritter to realize a device having desired ESR characteristics, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
In re claim 2, Togashi in view of Ritter discloses the multilayer ceramic electronic component of claim 1, as explained above. Togashi does not explicitly disclose, wherein, in the third direction of the ceramic body, widths of the first and second dummy electrodes satisfy 30% to 60% of widths of the margin portions of the first and second internal electrodes in the third direction.
Ritter discloses that the width of the auxiliary electrode is proportional to the ESR of the capacitive device (¶127).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the auxiliary electrode width as described by Ritter to realize a device having desired ESR characteristics, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
  In re claim 4, Togashi in view of Ritter discloses the multilayer ceramic electronic component of claim 1, as explained above. Togashi further discloses wherein the first dummy electrode (53A – Figure 11) is disposed in only one margin portion of the first internal electrode (52A – Figure 11), and the second dummy 15electrode (53C – Figure 11) is disposed in only one margin portion of the second internal electrode (52B – Figure 11) (Figure 11).
In re claim 5, Togashi in view of Ritter discloses the multilayer ceramic electronic component of claim 1, as explained above. Togashi further discloses wherein the first and second dummy electrodes (53A, 53C – Figure 11) are spaced apart by a certain distance respectively from the third and fourth surfaces 20disposed opposite each other in the second direction of the ceramic body (Figure 11).
In re claim 6, Togashi in view of Ritter discloses the multilayer ceramic electronic component of claim 1, as explained above. Togashi further discloses wherein the first and second dummy electrodes (53A, 53C – Figure 11)  are disposed on different dielectric layers (5 – Figure 11) (Figure 11).
In re claim 8, Togashi in view of Ritter discloses the multilayer ceramic electronic component of claim 1, as explained above. Togashi does not disclose wherein the dielectric layer has a thickness (td) and the first and 10second internal electrodes have a thickness (te) that satisfy td > 2 x te. However, it is well-known in the art that adjusting the thickness of the dielectric affects the overall capacitance of the device. It would have been an obvious matter of design choice to alter the thickness of the dielectric layers to realize a device of desired capacitance, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
In re claim 9, Togashi in view of Ritter discloses the multilayer ceramic electronic component of claim 1, as explained above. Togashi further discloses wherein at least one of 25the first layer (top 46D – Figure 10, ¶74) or the second layer (bottom 46D – Figure 10) is devoid of a dummy electrode which overlaps the second DB1/ 105866428.3 Page 27Docket No.: 123193-8640dummy electrode (53A – Figure 10) or the first dummy electrode (53D – Figure 10), respectively, in the first direction.
In re claim 11, Togashi in view of Ritter discloses the multilayer ceramic electronic component of claim 9, as explained above. Togashi further discloses wherein a length (L2) in the second direction of the first and second dummy electrodes (53A, 53D – Figure 10, Figure 11, Figure 12) disposed internally within the ceramic body is longer than a length (L1) of the first and second electrode layers (57A, 57B – Figure 12, ¶75) extending onto the fifth and sixth surfaces in the second direction (Figure 9, Figure 10, Figure 12).
In re claim 12, Togashi in view of Ritter discloses the multilayer ceramic electronic component of claim 9, as explained above. Togashi does not explicitly disclose wherein a length (L2) in the second direction of the first and second dummy electrodes disposed internally within the ceramic body is satisfy 110% or more of a length (L1) of the first and second electrode layers extending onto the fifth and sixth surfaces in the second direction. However, it would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to adjust the length of the plating layers, and thus, the dummy electrode layers to create a desired mounting area of the device, in addition to achieving a device of desired ESR, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).




Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Togashi (US Publication 2012/0314338) in view of Ritter et al. (US Publication 2007/0133147) and in further view of Fukunaga et al. (US Publication 2012/0250217).
In re claim 3, Togashi in view of Ritter discloses the multilayer ceramic electronic component of claim 1, as explained above. Togashi further discloses wherein the ceramic body has corners each having an inflection point between a straight portion of a ceramic body surface and the corner (Figure 11), and the first and second dummy electrodes (53A, 53D – Figure 11) (73B, 73D – Figure 15, ¶83, ¶85) 5are disposed between an inflection point and a center of the ceramic body along the third direction (Figure 11, Figure 15).
Togashi does not disclose the corners of the capacitor element are rounded.
Fukunaga discloses the corners of the capacitor element are rounded (¶22).
It would have been obvious to a person having ordinary skill in the art to incorporate the rounded corners to reduce the occurrence of chipping during packaging processes. 


Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Togashi (US Publication 2012/0314338) in view of Ritter et al. (US Publication 2007/0133147) and in further view of Fuji (US Publication 2016/0240314).
	In re claim 7, Togashi in view of Ritter discloses the multilayer ceramic electronic component of claim 1, as explained above. Togashi does not disclose 5wherein the first and second internal electrodes have a thickness (te) of less than 1 µm and the dielectric layer has a thickness (td) of less than 2.8 µm.
	Fuji discloses the first and second internal electrodes have a thickness (te) of less than 1 µm and the dielectric layer has a thickness (td) of less than 2.8 µm (¶129).
	It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the internal electrode and dielectric layer thicknesses to realize a device having desired ESR characteristics and capacitance.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hisanao et al. (JP2005235976A) in view of Ritter et al. (US Publication 2007/0133147).
In re claim 1, Hisanao discloses a multilayer ceramic electronic component, comprising: 
a ceramic body (13 – Figure 6, ¶42) comprising a plurality of first internal electrodes (15h – Figure 7, ¶42 )and a plurality of second internal electrodes (15g – Figure 8, ¶42) alternately 15disposed to face each other with respective dielectric layers (14 – Figure 7, Figure 8,  ¶43) interposed therebetween, and having a first surface and a second surface (top and bottom surface of 13 – Figure 6) opposing each other in a first direction, a third surface and a fourth surface (left and right surface of 13 – Figure 6) connected to the first and second surfaces and opposing each other in a second direction, and a fifth surface and 20a sixth surface (front and back surface of 13 – Figure 6) connected to the first to fourth surfaces and opposing each other in a third direction; and 
a first external electrode (17a – Figure 6, ¶42) and a second external electrode (17b – Figure 6, ¶42) disposed on external surfaces of the ceramic body (Figure 6), the first and DB1/ 105866428.3Page 35Docket No.: 123193-7915second external electrodes (17a, 17b – Figure 6, Figure 7, Figure 8) being electrically connected to the first and second internal electrodes respectively (Figure 6, Figure 7, Figure 8), wherein 
a first dummy electrode (18a – Figure 7, ¶43) is disposed in a margin portion of the ceramic body adjacent the first internal electrode (15h – Figure 7) in the 5third direction, and a second dummy electrode (18a – Figure 8) is disposed in a margin portion of the ceramic body adjacent the second internal electrode (15g – Figure 8) in the third direction (Figure 8).
Hisano does not disclose wherein, in the third direction of the ceramic body, widths of the first and second dummy electrodes satisfy 20% to 60% of widths of 10the margin portions of the first and second internal electrodes in the third direction.
Ritter discloses that the width of the auxiliary electrode is proportional to the ESR of the capacitive device (¶127).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the auxiliary electrode width as described by Ritter to realize a device having desired ESR characteristics, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hisanao et al. (JP2005235976A) in view of Ritter et al. (US Publication 2007/0133147) and in further view of Katsuta (US Publication 2016/0020028).
In re claim 11, Hisano discloses the multilayer ceramic electronic component of claim 1, as explained above. Hisano further discloses the first and second dummy electrodes have a length of 0.15 times the length of a ceramic body having a length of 3.2 mm (Table 1, ¶23).
Hisano does not explicitly disclose wherein one end portion of the first dummy electrode in the second direction is disposed in the ceramic body between 5one end portion of a region around which the first electrode layer is disposed to extend to the fifth and sixth surfaces of the ceramic body, and one end portion of a region around which the first conductive resin layer is disposed to extend the fifth and sixth surfaces of the ceramic body, and 
one end portion of the second dummy electrode in the second direction is disposed in 10the ceramic body between one end portion of a region around which the second electrode layer is disposed to extend to the fifth and sixth surfaces of the ceramic body, and one end portion of a region around which the second conductive resin layer is disposed to extend the fifth and sixth surfaces of the ceramic body.
Katsuta discloses first and second external electrodes (13, 14 – Figure 4, ¶44) respectively comprise a first electrode layer and a second electrode layer (13a, 14a – Figure 4, ¶47) 10respectively electrically connected to the first and second internal electrodes (11a – Figure 4, ¶95), and a first conductive resin layer and a second conductive resin layer (13b, 14b – Figure 4, ¶49) respectively disposed on the first and second electrode layers (Figure 4), the first and second electrode layers and the first and second conductive resin layers extending to the fifth and sixth 15surfaces of the ceramic body (Figure 1, Figure 4), and a length of the first and second electrode layers are 150 µm (Table 2, Example 7) and a length of the first and second conductive resin layers are 500 µm (Table 2, Example 7).
The combination of Hisano and Katsuta discloses wherein one end portion of the first dummy electrode in the second direction is disposed in the ceramic body between 5one end portion of a region around which the first electrode layer is disposed to extend to the fifth and sixth surfaces of the ceramic body, and one end portion of a region around which the first conductive resin layer is disposed to extend the fifth and sixth surfaces of the ceramic body, and 
one end portion of the second dummy electrode in the second direction is disposed in 10the ceramic body between one end portion of a region around which the second electrode layer is disposed to extend to the fifth and sixth surfaces of the ceramic body, and one end portion of a region around which the second conductive resin layer is disposed to extend the fifth and sixth surfaces of the ceramic body.
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the external electrode structure as described by Katsuta to prevent the generation of cracks. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Horn et al. (US Publication 2019/0279819)		Figure 1, Figure 2
Hong et al. (US Publication 2019/0096584)		Figure 9
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUN RAMASWAMY whose telephone number is (571)270-1962. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARUN RAMASWAMY/               Primary Examiner, Art Unit 2848